Case 2:18-CV-1O721-R-AS Document 10-5 Filed 01/22/19 Page 1 of 2 Page |D #:93

EXhibit C

EXhibit C

Case 2:18-cV-1O721-R-AS Document 10-5 Filed 01/22/19 Page 2 of 2 Page |D #:94

u AT&T '¢'.~` 2:54 PM il::e»
6 biz.ye|p.com

Q{M for Business Owners

Create a free business user
account for Arine|| Pizza

Email Address

 

 

 

 

By clicking the button below, you represent that you
have authority to claim this account on behalf of this
business, and agree to Yelp’s Terms of Service and
Privacy Po|icy.

Continue

Need help? (877) 767-9357

A|ready have a business user account?
Log in to claim.

Free Too|s for Businesses on Yelp

\/ Upoiate business information

